Citation Nr: 1124304	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to Department of Veterans Affairs death benefits.  



WITNESSES AT HEARING ON APPEAL

Appellant and C.B.



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1973.  The appellant is seeking entitlement to recognition as his surviving spouse for purposes of receipt of Department of Veterans Affairs (VA) death benefits.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Regional Office (RO) in Indianapolis, Indiana.  

Additional evidence was associated with the claims file in September 2010 after the issuance of the August 2010 supplemental statement of the case.  This evidence is a duplicate of evidence already contained in the file.  Accordingly, it is unnecessary to solicit a waiver of the appellant's right to have the evidence initially reviewed by the RO or to remand the evidence to the RO for an initial review.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1979.  They were legally divorced in July 1984.  

2.  The evidence does not show that the appellant and the Veteran established a marriage after their divorce that can be deemed valid.  


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 1310, 1311 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2009 letter advised the appellant of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.  

In addition, the duty to assist the appellant has also been satisfied in this case.  All evidence necessary to decide the claim is of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was provided with a hearing before a Decision Review Officer at the RO in July 2010.  While the appellant requested the procurement of her treatment records and social security disability records, this evidence is not relevant to her claim.  As this evidence is not relevant to the claim, there is no reasonable possibility that procurement of the identified records could substantiate the claim.  Accordingly, VA is under no obligation to obtain these records.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (providing that VA is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Relevant law and regulations

When any veteran dies from a service-connected or compensable disability, the Secretary shall pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  "Surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: 

(1)  Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and

(2)  Except as provided in § 3.55, has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.

38 C.F.R. § 3.50(b).  

The term "marriage" for VA purposes means a marriage valid under "the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

The appellant does not contend and the evidence does not show that she and the Veteran had a common law marriage after their divorce.  Therefore, consideration of whether they established a deemed valid marriage is not necessary.  

Analysis

The record shows that the Veteran died in May 2000.  The appellant filed a claim for DIC, death pension, and accrued benefits in May 2009.  In September 2009, the RO notified the appellant that her claim was denied because the evidence showed that she did not meet the eligibility criteria as the Veteran's surviving spouse.  In October 2009, the appellant wrote the RO, disagreeing with the denial.  

The record shows that the appellant married the Veteran in May 1979.  One child was born to them in December 1981.  Court records show that the marriage between the Veteran and the appellant was dissolved in July 1984.  The appellant testified at her hearing that the Veteran never recognized the divorce and tried on multiple occasions to convince the appellant and their daughter to return, most recently in 1998.  She stated that she divorced the Veteran because of his drinking and physical abuse, and that she refused his requests to return because she "couldn't take it anymore."  The appellant testified that she moved repeatedly after their divorce, including to different states, in an effort to avoid and escape the Veteran.  She stated that she last heard from the Veteran in 1998 and didn't learn that he had died until one of the Veteran's family members contacted her in 2009.  

In summary, the record shows that the appellant was legally divorced from the Veteran at the time of his death.  

Therefore, because the appellant was not legally married to the Veteran at the time of his death and because they did not establish a deemed valid marriage prior to his death, the appellant does not meet any of the criteria for recognition as the Veteran's surviving spouse.  The appeal must be denied.  


ORDER

Recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


